UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4454


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

VICTORIA NICOLE HOWELL,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.      Margaret B. Seymour, Chief
District Judge. (5:08-cr-00944-MBS-23)


Submitted:   October 10, 2012             Decided:   December 19, 2012


Before DAVIS, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Langdon D. Long, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant.     John David Rowell, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Victoria     Howell        appeals    the    district      court’s      order

revoking her term of supervised release and imposing a sentence

of six months’ imprisonment.                 Counsel has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), certifying that

there     are       no   meritorious       issues    for    appeal,   but    questioning

whether the six-month sentence was plainly unreasonable.                               Howell

was given the opportunity file a pro se supplemental brief, but

has not done so.             The Government declined to file a brief.                      We

affirm.

                A    district      court    has     broad   discretion      to    impose    a

sentence        revoking     a     defendant’s       supervised      release.          United

States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).                             We will

affirm a sentence imposed after revocation of supervised release

if   it    is       within   the    statutory        maximum   and    is    not    “plainly

unreasonable.”            United States v. Crudup, 461 F.3d 433, 439-40

(4th      Cir.      2006).       In    making       this    determination,        we    first

consider         whether     the      sentence       imposed    is    procedurally         or

substantively unreasonable.                  Id. at 438.        A supervised release

revocation sentence is procedurally reasonable if the district

court has considered the advisory policy statement range and the

18 U.S.C. § 3553(a) factors applicable to supervised release

revocation.          Id. at 438-40.         “A court need not be as detailed or

specific when imposing a revocation sentence as it must be when

                                                2
imposing a post-conviction sentence, but it still must provide a

statement of reasons for the sentence imposed.”                        Thompson, 595

F.3d at 547 (internal quotation marks omitted).                        A sentence is

substantively reasonable if the district court stated a proper

basis for concluding the defendant should receive the sentence

imposed, up to the statutory maximum.                  Crudup, 461 F.3d at 440.

Only   if   a     sentence     is    found       procedurally    or    substantively

unreasonable      will    we      “then   decide      whether    the    sentence   is

plainly unreasonable.”            Id. at 439.

            The district court correctly calculated the Guidelines

policy statement range as three to nine months’ imprisonment,

and the six-month sentence is within the statutory maximum of

thirty-six months’ imprisonment.                   Howell admitted each of the

violations:     failing      to     report   for     scheduled   drug    testing    on

three separate occasions, testing positive for illegal drugs on

three occasions, and refusing to enter inpatient treatment.

            The    district        court’s       revocation   sentence     did   not,

however, address or rely on any of the 18 U.S.C. § 3553(a)

factors listed in § 3583(e).                     Nevertheless, a defendant must

invoke those factors and argue “for a sentence different than

the one ultimately imposed” in order to “preserve[] its claim.”

United States v. Lynn, 592 F.3d 572, 578 (4th Cir. 2010).                          “An

objection to an inadequate explanation will be preserved if,

during sentencing proceedings, the defendant properly raised a

                                             3
meritorious factual or legal issue relating to one or more of

the [sentencing] factors."               Id. at 579 (quotation omitted).

             Howell     never       submitted          a    request       for        a    below-

guidelines    sentence        or    any    sentence        different          than       the    one

imposed,     and    "the     rigorous          plain-error        standard       applies        to

unpreserved claims of procedural sentencing error."                              Id. at 577.

In order to prevail, therefore, Howell “must show that an error

(1) was made, (2) is plain (i.e., clear or obvious), and (3)

affects substantial rights.”                   Id.    The first two conditions are

likely    satisfied,        since       "failing      to   consider       the     §      3553(a)

factors"    delineated       in     §    3583(e)       constitutes        a    procedurally

unreasonable sentence.              Gall v. United States, 552 U.S. 38, 49

(2007).

             However,       we    are     satisfied        that    any    error          did    not

affect    Howell's     substantial         rights.          "An    error      that       affects

substantial rights is an error that has a prejudicial effect on

the outcome: there is a reasonable probability that, but for the

error    claimed,     the    result       of    the   proceeding         would       have      been

different."        In re Gates, 600 F.3d 333, 340 (4th Cir. 2010)

(quoting United States v. Dominguez Benitez, 542 U.S. 74, 82,

(2004)).      Howell       admitted       to    the    allegations        underlying            the

sentencing revocation, and the sentence was in the middle of the

applicable     guidelines.              Accordingly,         we    find       there       is    no

reasonable     probability          that       the    district      court        would         have

                                                4
imposed    a    different     sentence    even    after    considering         the    §

3553(a) factors.

           We therefore affirm the district court’s judgment and

deny    Howell’s    motion      and   supplemental     motion   to    expedite       as

moot.      This    court     requires    that    counsel   inform      Howell,       in

writing,   of     her   right    to   petition   the    Supreme      Court    of   the

United States for further review.                If Howell requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, counsel may move in this court for leave to

withdraw from representation.             Counsel’s motion must state that

a copy thereof was served on Howell.                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                          5